Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action on the merits for Application No. 16/815,110 filed 03/11/2020.  Claims 1-13 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 03/11/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "a controller detecting each of the plurality of states of the vehicle and controlling the pressure regulator based on the detected state of the vehicle” which renders the claim indefinite because it is awkwardly worded.  Further, it is noted that the terms “detecting” and “controlling” are acting words which recited in an apparatus claim.  If applicant intends to present the recited configured to detect control 
Claims 3-6 and 8-12 are rejected because they depend from a rejected base claim and they inherit its deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ohashi et al. (US 2016/0010735).
Regarding claim 1, Ohashi discloses a torque converter controller (see at least Figures 2 and 7 and the Abstract) comprising: 
a pressure regulator (see at least Figure 8 and para. [0125], i.e., regulator valve 29) connected to a pipe that delivers a fluid circulating through a pump impeller (P) and a turbine runner (T) of a torque converter (1), 
the pressure regulator (29) changing a pressure applied to the fluid based on a plurality of states of a vehicle where the torque converter controller is mounted (para. [0131]), 
the plurality of states including a starting state where the vehicle is starting and at least one of a stopped state where the vehicle is stopped and a cruising state where the vehicle is cruising (paragraphs [0183], [0186] and [0127]).

Regarding claim 2, Ohashi discloses the torque converter controller according to claim 1, further comprising a controller (para. [0113], [0122] and [0123], i.e., made up of at least  throttle opening sensor, engine speed sensor, spring property controller 14 and ECU 9) detecting each of the plurality of states of the vehicle and controlling the pressure regulator based on the detected state of the vehicle (para. [0123]).

Regarding claim 7, Ohashi discloses the torque converter controller according to claim 1, 
wherein the pressure regulator (29) is a pressure regulating valve (29) connected to the pipe and applying a pressure conforming to each of the plurality of states of the vehicle to the fluid that is delivered from the pipe (paras. [0126] and [0178]).

Regarding claim 8, Ohashi discloses the torque converter controller according to claim 2, wherein the pressure regulator (29) is a pressure regulating valve (29) connected to the pipe and applying a pressure conforming to each of the plurality of states of the vehicle to the fluid that is delivered from the pipe (paras. [0126] and [0178]).


Allowable Subject Matter
Claims 3-6 and 8-13 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose or render obvious a torque converter controller having the combination features recited in claim 1 and particularly the limitations recited in claims 3-6 and 8-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655